AO 458 (RevORR9}- behMCAtAAREBMC-LB Document18 Filed 09/16/19 Page 1 of 1 PagelD #: 144

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

 

Sylvia G. Kinard )
Plaintiff )
Vv. ) Case No. 19 CV 1065 (BMC) (LB)
Dr. Rudolph Crew, et al )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Sylvia G. Kinard, Plaintiff eA Le

 

   

Date: 09/16/2019 a

 

ne [ Attorney's signature

Richard Washington RW4793

 

Printed name and bar number

100 Church Street, Suite 800
New York, NY 10007

 

Address

Richard @washington-at-law.com

 

E-mail address

(646) 845-7445

 

Telephone number

(646) 607-9383

 

FAX number
